Name: Commission Regulation (EEC) No 1082/85 of 26 April 1985 introducing private storage aid for Kefalotyri and Kasseri cheeses
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce
 Date Published: nan

 27 . 4. 85 Official Journal of the European Communities No L 114/29 COMMISSION REGULATION (EEC) No 1082/85 of 26 April 1985 introducing private storage aid for Kefalotyri and Kasseri cheeses THE COMMISSION OF THE EUROPEAN COMMUNITIES, produced ewe s milk and satisfying the requirements of Articles 2 and 3 . Having regard to the Treaty establishing the European Economic Community, Article 2 Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 591 /85 (2), and in particular Article 9 (3) thereof, Whereas Council Regulation (EEC) No 508/71 of 8 March 1971 laying down general rules on private storage aid for long-keeping cheeses (3) permits the granting of private storage aid for sheep's-milk cheeses requiring at least six months for maturing where a serious market imbalance could be eliminated or reduced by seasonal storage ; Whereas the market in Kefalotyri and Kasseri cheeses is at present disturbed by the existence of stocks which are difficult to sell and which are causing a lowering of prices ; whereas seasonal storage should therefore be introduced to improve the situation and allow pro ­ ducers time to find outlets for their cheese ; Whereas the detailed rules for the application of such measure should essentially be the same as those laid down for a similar measure during the previous milk year by Commission Regulation (EEC) No 1328/84 (4) ; 1 . The intervention agency shall conclude storage contracts only when the following conditions are met : (a) the quantity of cheese to which the contract relates is not less than two tonnes ; (b) the cheese was manufactured at least 90 days before the date specified in the contract as being the date of commencement of storage, and after 31 October 1984 ; (c) the cheese has undergone tests which show that it meets the condition laid down in (b) and that it is of first quality ; (d) the storer undertakes :  to keep the cheese during the entire period of storage in premises where the maximum temperature is +1 6 0 C,  not, during the term of the contract, to alter the composition of the batch which is the subject of the contract without authorization from the intervention agency. If the condition concern ­ ing the minimum quantity fixed for each batch continues to be met, the intervention agency may authorize an alteration which is limited to the removal or replacement of cheeses which are found to have deteriorated to such an extent that they can no longer be stored. In the event of release from store of certain quantities : (i) if the aforesaid quantities are replaced with the authorization of the intervention agency, the contract is deemed not to have undergone any alteration , (ii) if the aforesaid quantities are not replaced, the contract is deemed to have been concluded ad initio for the quantity permanently retained. Any supervisory costs arising from an alteration shall be met by the storer,  to keep stock accounts and to inform the inter ­ vention agency each week of the quantity of cheese put into and withdrawn from storage during the previous week. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Aid shall be granted in respect of the private storage of Kefalotyri and Kasseri cheeses made from Community (') OJ No L 148, 28 . 6 . 1968, p. 13 . 0 OJ No L 68, 8 . 3 . 1985, p. 5 . (3) OJ No L 58 , 11 . 3 . 1971 , p. 1 . 0 OJ No L 129, 15 . 5 . 1984, p. 19 . No L 114/30 27. 4. 85Official Journal of the European Communities 2. The storage contract shall be concluded : (a) in writing, stating the date when storage covered by the contract begins ; this may not be earlier than the day following that on which the operations connected with putting the batch of cheese covered by the contract into storage were completed ; (b) after completion of the operations connected with putting the batch of cheese covered by the contract into storage and at the latest 40 days after the date on which the storage covered by the contract begins . Article 3 1 . Aid shall be granted only for cheese put into storage during the period 15 May to 30 November 1985. 2. No aid shall be granted in respect of storage under contract for less than 60 days . 3 . The aid payable may not exceed an amount corresponding to 150 days' storage under contract terminating before 1 March 1986. By way of deroga ­ tion from the second indent of Article 2 ( 1 ) (d), when the period of 60 days specified in paragraph 2 has elapsed, the storer may remove all or part of the batch under contract. The minimum quantity that may be removed shall be 500 kilograms. The Member States may, however, increase this quantity to two tonnes . The date of the start of operations to remove cheese covered by the contract shall not be included in the period of storage under contract. Article 4 1 . The amount of aid shall be 2,28 ECU per tonne per day. 2. The amount of aid in ECU in relation to a storage contract shall be that applying on the first day of storage under contract. It shall be converted into national currency at the rate applicable on the last day of storage under contract. 3 . Aid shall be paid not later than 90 days from the last day of storage under contract. Article 5 The periods, dates and time limits mentioned in this Regulation shall be determined in accordance with Regulation (EEC, Euratom) No 1182/71 ('). However, Article 3 (4) of that Regulation shall not apply for determination of the duration of storage under contract. Article 6 The intervention agency shall take the necessary measures to ensure that checks are kept on the quanti ­ ties covered by storage contracts . It shall in particular make provision for the marking of the cheeses covered by the contract. Article 7 Member States shall communicate to the Commission on or before the Tuesday of each week : (a) the quantity of cheese for which storage contracts have been concluded during the previous week ; (b) any quantities in respect of which the authoriza ­ tion referred to in the second indent of Article 2 (d) has been given . Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 April 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 124, 8 .. 6 . 1971 , p. 1 .